t c summary opinion united_states tax_court rick colbert and traci marie kruse-colbert petitioners v commissioner of internal revenue respondent docket no 14117-16s filed date rick colbert and traci marie kruse-colbert pro sese miles b fuller and jeri l acromite for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursu- 1all statutory references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar ant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case with respect to petitioners’ federal_income_tax for the internal reve- nue service irs or respondent determined a deficiency of dollar_figure this deficien- cy is attributable to the disallowance of miscellaneous_itemized_deductions that pe- titioners claimed on schedule a itemized_deductions finding that petitioners have established their entitlement to deduct the underlying expenses only in part we will sustain most of the deficiency that respondent has determined background the parties filed a stipulation of facts that is incorporated by this reference petitioners resided in arizona when they timely petitioned this court petitioner husband petitioner is a former policeman who retired after years_of_service for the long beach california police department during he was employed by screen international security service ltd siss in beverly hills california he earned these wages by performing security services for hol- lywood celebrities to whom siss assigned him petitioner worked from home and traveled daily among celebrities’ residen- ces and other worksites he performed a wide range of tasks for these celebrities chauffering them to appointments deflecting paparazzi monitoring construction at their homes installing and monitoring security devices patrolling their estates performing access control for visitors and guests and responding to emergency and distress calls he had a concealed weapon permit and carried a pistol during most of the time he was working siss had a reimbursement policy for certain expenses_incurred by its em- ployees this policy covered expenses_incurred as part and parcel of a security detail including vehicle costs parking necessary purchases and client re- quests siss cautioned its security professionals that client requests should al- ways be cordially accommodated unless outside the realm of reasonability ex- penses were eligible for reimbursement only if incurred by the employee while acting as a chauffer or escorting a client to an event expenses_incurred by an em- ployee in his individual capacity--eg costs of traveling to client locations or maintaining a concealed weapon license--were not eligible for reimbursement pe- titioner did not seek reimbursement from siss for any expenses petitioners timely filed form_1040 u s individual_income_tax_return for as relevant here petitioner reported wages of dollar_figure from siss and mis- cellaneous expenses of dollar_figure on schedule a these included unreimbursed em- ployee business_expenses of dollar_figure connected with his work for siss tax pre- paration fees of dollar_figure and other expenses of dollar_figure after applying the floor prescribed by sec_67 petitioners claimed a miscellaneous itemized deduc- tion of dollar_figure in a timely notice_of_deficiency the irs disallowed this deduction for lack of substantiation and made a computational adjustment to petitioners’ al- ternative minimum_tax they timely petitioned this court for redetermination a governing statutory framework discussion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 petitioner does not con- tend that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact deductions are a matter of legislative grace the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of expenses underlying claimed deductions sec_6001 503_us_79 sec_1_6001-1 income_tax regs sec_162 allows the deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the term trade_or_business includes performing services as an employee 54_tc_374 unless otherwise provided no de- duction is allowed for personal living or family_expenses sec_262 sec_274 imposes relatively strict substantiation requirements for de- ductions claimed for among other things listed_property listed_property in- cludes any passenger_automobile and any computer_or_peripheral_equipment sec_280f iv no deduction is allowed under sec_274 with respect to listed_property unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating his own statements the amount time and place and business_purpose for each expenditure sec_1_274-5t b and c temporary income_tax regs fed reg date b analysis respondent agreed at trial that petitioner is entitled to deductions of dollar_figure for tax preparation fees dollar_figure for mileage expenses for his vehicle and dollar_figure for security licensing and training expenses we find that petitioner is also entitled to deductions of dollar_figure for parking and tolls and dollar_figure for job search expenses re- spondent agreed at trial that petitioner had substantiated most of the other expen- ses at issue but questioned whether these amounts were ordinary and necessary expenses of his business as a security professional we consider these items in turn on-duty security expenses petitioner incurred dollar_figure of expenses for replacement of his duty pistol and for target practice he was required to carry a concealed weapon while on duty and he credibly testified that siss’ reimbursement policy did not cover these types of expenses we find that they were ordinary and necessary we likewise find deductible his expenditure of dollar_figure for an earbud to avoid annoying celebrity clients dollar_figure for a flashlight for evening patrols on celebrity estates and dollar_figure for sanitary handwipes and similar expenses that he paid while on duty clothing siss provided petitioner with a blue jacket or vest that constituted his uni- form apart from that he was required to wear khaki trousers and polo shirts or similar attire he claimed deductions of dollar_figure for the purchase of clothing and shoes worn to work and dollar_figure for the estimated cost of dry cleaning of his work attire we find that none of these expenses is deductible the clothing and shoes were suitable for use as ordinary street wear and their costs are thus nondeduct- ible see 28_tc_1278 garcia v com- missioner tcmemo_2016_21 111_tcm_1087 the cost of dry cleaning clothes worn to work is likewise a nondeductible personal_expense see boltinghouse v commissioner tcmemo_2007_324 94_tcm_416 other personal expenses petitioner incurred expenses of dollar_figure for newspapers and magazines dollar_figure for a gym membership and weight loss pills dollar_figure for satellite radio and dollar_figure for membership in amazon prime petitioner testified that he needed to look good and be informed of local events in order to impress his celebrity clients we con- clude that these costs were not ordinary and necessary expenses of his business but rather were personal living or family_expenses nondeductible under sec_262 see heinbockel v commissioner tcmemo_2013_125 105_tcm_1733 home_office expenses petitioner worked from home when not in his car or detailed to celebrity res- idences he claimed a deduction of dollar_figure for home_office expenses a deduction of dollar_figure for office supplies and a deduction of dollar_figure for an ipad printer and re- lated items no deduction is allowed with respect to a home_office unless as rele- vant here allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the taxpayer’s principal pace of business sec_280a c petitioner admitted that the room he used as a home_office was not used exclusive- ly for that purpose it was also used among other things as a spare bedroom and exercise room he therefore is not entitled to any home_office deduction see ibid scully v commissioner tcmemo_2013_229 106_tcm_384 we will however allow his claimed deduction of dollar_figure for office supplies as an expense sufficiently related to his business listed_property expenses requiring strict substantiation under sec_274 include costs of any computer_or_peripheral_equipment as defined in sec_168 see sec_280f petitioner’s ipad constitutes a comput- er because it is a programmable electronically activated device within the meaning of sec_168 and his printer constitutes related peripher- al equipment because it is designed to be placed under the control of the central processing unit of a computer see sec_168 petitioner provided no credible_evidence to establish the extent to which he used his ipad and or printer in connection with his business as a security profes- 2computers and peripheral equipment are excepted from the definition of listed_property if used exclusively at a regular business establishment and owned by the person operating such establishment sec_280f a home_office qualifies as a regular business establishment if and only if the re- quirements of sec_280a are met with respect to that space ibid since petitioner does not meet the requirements of sec_280a for the deduction of home_office expenses the exception set forth in sec_280f is inap- plicable here sional rather than for personal purposes because he has failed to satisfy the strict substantiation requirements of sec_274 for listed_property we will sustain respondent’s disallowance of a deduction for these items see garcia t c m cch pincite delima v commissioner tcmemo_2012_291 104_tcm_463 utility expenses petitioner claimed a deduction of dollar_figure for verizon service and dollar_figure for the purchase of an iphone and cover the verizon bills included not only wireless service for both petitioners but also basic telephone internet and television serv- ice for their home sec_262 provides that in the case of an individual any charge for basic local_telephone_service with respect to the 1st telephone line provided to any residence of the taxpayer shall be treated as a personal_expense moreover petitioner provided no credible_evidence to establish the extent to which he used his cell phone for business_purpose sec_3 or the extent to which the verizon charges corresponded to business use of his cell phone we accordingly 3for cell phones were not listed_property under sec_280f and petitioners thus were not required to meet the strict substantiation require- ments of sec_274 however petitioner must still show that he used his cell phone for business rather than personal purposes and provide some credible evi- dence to establish the extent of business use sustain respondent’s disallowance of a deduction for these expenses see luczaj assocs v commissioner tcmemo_2017_42 113_tcm_1187 in sum we find that petitioners have substantiated dollar_figure of deductible tax preparation fees and dollar_figure of ordinary and necessary business_expenses that were not reimbursed and did not qualify for reimbursement by petitioner’s em- ployer dollar_figure for vehicle expenses dollar_figure for on-duty security costs dollar_figure for security licensing and training dollar_figure for office supplies and dollar_figure for job search expenses we sustain respondent’s disallowance of the other miscellaneous ex- pense deductions petitioners claimed on their schedule a to reflect the foregoing decision will be entered under rule
